

117 S2794 IS: Supporting Families of the Fallen Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2794IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Tuberville (for himself, Mr. Cramer, Mr. Scott of Florida, Mr. Braun, Mr. Barrasso, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase automatic maximum coverage under the Servicemembers’ Group Life Insurance program and the Veterans’ Group Life Insurance program, and for other purposes. 1.Short titleThis Act may be cited as the Supporting Families of the Fallen Act.2.Increase in automatic maximum coverage under Servicemembers' Group Life Insurance and Veterans' Group Life Insurance(a)In generalSection 1967(a)(3)(A)(i) of title 38, United States Code, is amended by striking $400,000 and inserting $500,000.(b)Effective dateThe amendment made by subsection (a) shall take effect on the later of—(1)the date that is 60 days after the date of the enactment of this Act; or(2)the date on which the Secretary of Veterans Affairs determines that— (A)the amount for which a member will be insured pursuant to the amendment made by subsection (a) and the premiums for such amount are administratively and actuarially sound for the Servicemembers' Group Life Insurance program under subchapter III of chapter 19 of title 38, United States Code, and the Veterans' Group Life Insurance program under section 1977 of such title; and(B)the increase in such amount carried out pursuant to the amendment will not result in such programs operating at a loss.